IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

SUSAN K. DOUGHERTY,

             Appellant,

v.                                               Case No. 5D16-4063

DEPARTMENT OF REVENUE AND
JOSEPH P. DOUGHERTY,

             Appellees.

________________________________/

Opinion filed May 2, 2017

Appeal from the Circuit Court
for Brevard County,
George Paulk, Judge.

Susan K. Dougherty, Miami, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Toni C. Bernstein,
Senior   Assistant   Attorney   General,
Tallahassee, for Appellee, Department of
Revenue.

Jason M. Gordon, Cocoa Beach, for
Appellee, Joseph P. Dougherty.



PER CURIAM.


      AFFIRMED. See Fla. R. App. P. 9.315(a).


SAWAYA, PALMER, and EDWARDS, J.J., concur.